UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-1965



WILLIAM RAY MCDANIEL,

                                             Plaintiff - Appellant,

         versus

TACO BELL CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-94-3045-8-3AK)


Submitted:   January 11, 1996            Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


William Ray Mc Daniel, Appellant Pro Se. Randall David Avram,
HUNTON & WILLIAMS, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

action alleging that his employer violated certain labor laws.

Appellant's case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1988). The magistrate judge recommended that

relief be denied and advised Appellant that failure to file spe-
cific and timely objections to this recommendation could waive

appellate review of a district court order based upon the recommen-

dation. Despite this warning, Appellant failed to file materials

which specifically identified portions of the recommendation to
which he objected. Rather, Appellant filed materials which the dis-

trict court correctly characterized as "rambling" and "hallucina-

tory," in which Appellant asserted that an unnamed United States

Supreme Court Justice promised him a hearing and favorable result

on his claim.

     The timely filing of specific objections to a magistrate
judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review. See
Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (if a party

makes only general objections to the magistrate judge's findings

and recommendations, the objections are not sufficient to preserve

appellate review); see also Wright v. Collins, 766 F.2d 841, 845-

47, nn. 1-3 (4th Cir. 1985); see generally Thomas v. Arn, 474 U.S.

140 (1985). Because the materials Appellant filed in response to

the magistrate judge's recommendation completely failed to object

                                2
to any portion of the recommendation, Appellant has waived appel-

late review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3